DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b)
In claim 16, line 8, the limitation of “the first via hole” renders the claim indefinite because it lacks antecedent basis and no first via hole was previously recited.  Therefore, it is suggested Applicant change “the first via hole” in claim 16, line 8 to “a first via hole”.  For examination purposes, the limitation will be interpreted and examined as “a first via hole” recited in claim 14.  Correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2014/0340608) in view of Shi (US 2014/0145199).
Regarding claim 1, Yamazaki discloses, in at least figure 5B and related text, a thin film transistor comprising: 
a substrate base (11, [48]); 
a first gate electrode (15, [49]) at a side of the substrate base (11, [48]); 
an active layer (19, [49]) at a side of the first gate electrode (15, [49]) away from the substrate base (11, [48]); 
a second gate electrode (39, [165]) at a side of the active layer (19, [49]) away from the substrate base (11, [48]); and 
wherein an orthographic projection of the source/drain electrode (20/21, [49]) on the substrate base (11, [48]) is at least partially overlapped with an orthographic projection of the second gate electrode (39, [165]) on the substrate base (11, [48]).
Yamazaki does not explicitly disclose a source/drain electrode at a side of the second gate electrode away from the substrate base.
Shi teaches, in at least figure 12 and related text, the thin film transistor comprising a source/drain electrode (19/110, [35]) at a side of the second gate electrode (17, [35]) away from the substrate base (11, [35]), for the purpose improving sub-threshold and frequency response characteristics of the array substrate ([28]).
Yamazaki and Shi are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the source/drain electrode at a side of the second gate electrode away from the substrate base, as taught by Shi, for the purpose improving sub-threshold and frequency response characteristics of the array substrate ([28], Shi).
Regarding claim 2, Yamazaki in view of Shi discloses the thin film transistor according to claim 1 as described above.
Yamazaki further discloses, in at least figure 5B and related text, a buffer layer (31, [164]) at a side of the first gate electrode (15, [49]) away from the substrate base (11, [48]); 
a gate insulating layer (35/37, [164]) at a side of the active layer (19, [49]) away from the substrate base (11, [48]).
Yamazaki does not explicitly disclose an interlayer dielectric layer at a side of the second gate electrode away from the substrate base.
Shi teaches, in at least figure 12 and related text, the thin film transistor comprising an interlayer dielectric layer (18, [35]) at a side of the second gate electrode (17, [35]) away from the substrate base (11, [35]), for the purpose improving sub-threshold and frequency response characteristics of the array substrate ([28]).
Yamazaki and Shi are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the interlayer dielectric layer at a side of the second gate electrode away from the substrate base, as taught by Shi, for the purpose improving sub-threshold and frequency response characteristics of the array substrate ([28], Shi).
Regarding claim 4, Yamazaki in view of Shi discloses the thin film transistor according to claim 1 as described above.
Yamazaki further discloses, in at least figure 5B and related text, an orthographic projection of the first gate electrode (15, [49]) on the substrate (11, [48]) covers an orthographic projection of the active layer (19, [49]) on the substrate base (11, [48]).
Regarding claim 5, Yamazaki in view of Shi discloses the thin film transistor according to claim 1 as described above.
Yamazaki further discloses, in at least figure 5B and related text, the active layer (19, [49]) comprises a metal oxide semiconductor material ([51]).
Regarding claim 13, Yamazaki discloses, in at least figure 5B and related text, a fabricating method of a thin film transistor comprising: 
providing a substrate base (11, [48]); 
forming a first gate electrode (15, [49]) at a side of the substrate base (11, [48]); 
forming an active layer (19, [49]) at a side of the first gate electrode (15, [49]) away from the substrate base (11, [48]); 

wherein an orthographic projection of the source/drain electrode (20/21, [49]) on the substrate base (11, [48]) is at least partially overlapped with an orthographic projection of the second gate electrode (39, [165]) on the substrate base (11, [48]).
Yamazaki does not explicitly disclose forming a source/drain electrode at a side of the second gate electrode away from the substrate base.
Shi teaches, in at least figure 12 and related text, the method comprising forming a source/drain electrode (19/110, [35]) at a side of the second gate electrode (17, [35]) away from the substrate base (11, [35]), for the purpose improving sub-threshold and frequency response characteristics of the array substrate ([28]).
Yamazaki and Shi are analogous art because they both are directed to fabricating method of a thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified features of Shi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki to have the forming a source/drain electrode at a side of the second gate electrode away from the substrate base, as taught by Shi, for the purpose improving sub-threshold and frequency response characteristics of the array substrate ([28], Shi).
s 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2014/0340608) in view of Shi (US 2014/0145199), and further in view of Yang (US 2016/0013242).
Regarding claim 8, Yamazaki in view of Shi discloses the thin film transistor according to claim 1 as described above.
An array substrate (the limitation of “an array substrate” has not patentable weight because it is interpreted as intended use) comprising: a thin film transistor according to claim 1.
  Yamazaki in view of Shi does not explicitly disclose a photosensitive element at a side of the source/drain electrode of the thin film transistor away from the substrate base, wherein a first electrode of the photosensitive element is connected with one of the source/drain electrode of the thin film transistor.
Yang teaches, in at least figure 2 and related text, the thin film transistor comprising a photosensitive element (200, [3]) at a side of the source/drain electrode (15/16, [9]) of the thin film transistor (300, [3]) away from the substrate base (10, [6]), wherein a first electrode (17, [9]) of the photosensitive element (200, [3]) is connected with one of the source/drain electrode of the thin film transistor (15/16, [9]), for the purpose of simplifying manufacture process and increasing product yield ([16]).
  Yamazaki, Shi and Yang are analogous art because they all are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki in view of Shi with the specified features of Yang because they are from the same field of endeavor.

Regarding claim 9, Yamazaki in view of Shi and Yang discloses the thin film transistor according to claim 8 as described above.
Yang further teaches, in at least figure 2 and related text, a leading-out layer (24, [12]) at a side of the photosensitive element (200, [3]) away from the substrate base (10, [6]), wherein a second electrode (21, [10]) of the photosensitive element (200, [3]) is connected to the leading-out layer (24, [12]), for the purpose of simplifying manufacture process and increasing product yield ([16]).
Regarding claim 12, Yamazaki in view of Shi and Yang discloses the thin film transistor according to claim 8 as described above.
A display device (the limitation of “a display device” has not patentable weight because it is interpreted as intended use) comprising an array substrate (the limitation of “an array substrate” has not patentable weight because it is interpreted as intended use) according to claim 8.
Allowable Subject Matter

Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 8-9, and 10 that recite “a conductive layer in the same layer as the second gate electrode in the thin film transistor;  the conductive layer is connected to the leading-out layer, and an orthographic projection of the conductive layer on the substrate base is at least partially overlapped with an orthographic projection of the source/drain electrode of the thin film transistor on the substrate base” in combination with other elements of the base claims 1, 8-9, and 10.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render 
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 13 and 16 that recite “the connection electrode is electrically connected to the first gate electrode through the first via hole and the third via hole and is electrically connected to the second gate electrode through the third via hole” in combination with other elements of the base claims 13 and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811